       Dated: 9/18/2020
                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:                            )
                                  )
         SHAWANDA NICOLE ANDREWS, )                        CASE NO: 3:17-bk-06961
                                  )                        CHAPTER 13
             Debtor.              )                        JUDGE MARIAN F. HARRISON



               AMENDED ORDER GRANTING EXPEDITED MOTION TO
      UTILIZE INSURANCE PROCEEDS TO PURCHASE SUBSTITUTE COLLATERAL
            AND REQUIRING LIENHOLDER TO RELEASE LIEN ON TITLE
          OF DESTROYED VEHICLE TO ALLOW DISPOSITION OF SALVAGE
                      TO CORRECT SCRIVENER’S ERROR



         This Order is amended to correct a scrivener’s error on Order Granting Debtor’s Expedited Motion

to Utilize Insurance Proceeds to Purchase Substitute Collateral and to Require Lienholder to Release Lien

on Title of Destroyed Vehicle to Allow Disposition of Salvage [Court Docket No. 42]. The previous Order

listed the lienholder in the second paragraph as Quantum3 Group, LLC, as agent for Wollemi Acquisitions,

LLC. The correct lienholder should be Inland Bank as listed in the other paragraphs.

         This cause came before the Court on September 9, 2020, upon the Debtor’s Expedited Motion to

Utilize Insurance Proceeds to Purchase Substitute Collateral and to Require Lienholder to Release Lien

on Title of Destroyed Vehicle to Allow Disposition of Salvage. It appears to the Court that no objections,

responses, or otherwise were filed or raised at the hearing. It is therefore:

         ORDERED the Debtor may use the insurance proceeds in the amount of $7,885.00 to purchase a

replacement vehicle of substantially similar value, subject to approval of Inland Bank. It is further

         ORDERED approval of the replacement vehicle must be sent to Inland Bank by way of a buyer’s

order. Inland Bank shall have 72 hours to inspect and/or investigate if the replacement vehicle is

substantially similar and to accept or reject the vehicle as a replacement. If Inland Bank fails to reject the




Case 3:17-bk-06961          Doc 45     Filed 09/18/20 Entered 09/18/20 15:04:36                  Desc Main
                                       Document     Page 1 of 3
vehicle within 72 hours upon the receipt of a buyer’s order, then it is automatically deemed as accepted. It

is further

        ORDERED that once the approved buyer’s order is provided to Progressive Insurance Company,

Progressive Insurance Company shall make a check payable to the dealership from which the Debtors is

purchasing the replacement vehicle in an amount equal to the insurance coverage or the total purchase price

indicated on the buyer’s order, whichever is less within 72 hours. It is further

        ORDERED should Inland Bank fail to approve a second submitted buyer’s orders, Inland Bank be

given 72 hours in which to locate an available vehicle meeting their requirement available for purchase at

the amount of the insurance proceeds. If Inland Bank fails to provide this information, then the last

submitted buyer’s order shall be deemed accepted. It is further

         ORDERED should the replacement vehicle’s purchase price exceed the estimated insurance

proceeds then the Debtors shall be responsible for paying the difference at the time of purchase. It is further

         ORDERED should the replacement vehicle’s purchase price be less than the insurance proceeds,

Progressive Insurance Company shall make a check payable to the dealership for the amount necessary to

purchase the vehicle and the excess funds shall be made payable to Inland Bank. Should Inland Bank

receive any excess funds, they shall amend their proof of claim with the Court within 30 days. It is further

         ORDERED Inland Bank shall release its lien on the Certificate of Title to the totaled automobile

and provide the Title to Progressive Insurance Company. As consideration for the release of its security

interest in the totaled automobile, the replacement vehicle shall be substituted as collateral and Inland Bank

shall be granted a lien on said replacement vehicle.

         IT IS SO ORDERED.


                                                   THIS ORDER WAS SIGNED AND ENTERED
                                                   ELECTRONICALLY AS INDICATED AT THE TOP
                                                   OF THE FIRST PAGE




Case 3:17-bk-06961          Doc 45     Filed 09/18/20 Entered 09/18/20 15:04:36                   Desc Main
                                       Document     Page 2 of 3
Approved For Entry By:


/s/Alise Housden
Alise Housden, TN Bar # 34282
Long, Burnett & Johnson, PLLC
302 42nd Avenue North
Nashville, TN 37209
T: 615-386-0075
F: 615-864-8419
ecfmail@tennessee-bankruptcy.com

Attorney for Debtor




                                                              This Order has been electronically
                                                              signed. The Judge's signature and
                                                              Court's seal appear at the top of the
                                                              first page.
                                                              United States Bankruptcy Court.

Case 3:17-bk-06961       Doc 45    Filed 09/18/20 Entered 09/18/20 15:04:36          Desc Main
                                   Document     Page 3 of 3
